Citation Nr: 0515698	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a left ankle fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from July 1977 to 
April 1978.

This matter arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an increased evaluation for 
serviced connected left ankle disability, current evaluated 
as 10 percent disabling.  The veteran testified at a hearing 
before the Board that was held in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran was last examined for VA purposes in April 2002.  
At the March 2005 hearing, he stated that his left ankle 
disability has worsened since that time.  He stated that he 
was experiencing greater pain and increased fatigability.  
The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The veteran should therefore be 
scheduled for another VA orthopedic examination.

As noted above, the veteran claims that the current rating 
assigned to his left ankle disability do not adequately 
contemplate the functional impairment that he experiences.  
He states that his left ankle disability hinders his ability 
to walk or stand for prolonged periods of time  The veteran's 
April 2002 examination did not fully address the questions of 
whether there was functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
requested medical examination should therefore include the 
necessary findings to properly consider the tenets of 
38 C.F.R. §§ 4.40, 4.45 (2004).

Finally, during the course of his personal hearing, the 
veteran reported that he was receiving treatment for his left 
ankle disability through his private personal physician.  The 
record was left open for a period of 30 days to allow the 
veteran to submit copies of his treatment records.  No 
records were received.  As this matter is being remanded to 
the AMC for another examination, the veteran should again be 
asked to submit these pertinent medical records.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his left ankle disability since November 
2001.  The veteran should specifically be 
asked to submit the appropriate release 
to obtain his treatment records from the 
physician he referenced during his 
personal hearing.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and severity of the 
veteran's service-connected left ankle 
disability.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the 
examiner.  The examiner should determine 
the current severity of the veteran's 
left ankle disability.  The examiner 
should be asked to state the ranges of 
motion of the veteran's left ankle in 
degrees.  Moreover, the examiner should 
state the normal ranges of motion of the 
ankle in degrees.  The examiner should be 
asked to determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected left ankle disability; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain in the left 
ankle could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and the appropriate opportunity for 
response.  The case should then be 
returned to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


